Exhibit 10.4
 
 
TENTH AMENDMENT AGREEMENT
 
This TENTH AMENDMENT AGREEMENT (this “Agreement”), dated as of December 4, 2011,
is made by and among GENTA INCORPORATED, a Delaware corporation (the “Company”),
and the undersigned parties (each a “Holder” and collectively the
“Holders”).  Capitalized terms used herein and not defined shall have the
meanings set forth in the Securities Purchase Agreement (as defined below).
 
WHEREAS, the Company and the Holders entered into a Securities Purchase
Agreement dated as of September 2, 2011 (the “Securities Purchase Agreement”)
pursuant to which the Company issued to the Holders Units consisting of G Notes,
H Notes and Debt Warrants;
 
WHEREAS, pursuant to the terms of the Securities Purchase Agreement, as amended
by that certain Amendment Agreement entered into by the Company and the
undersigned Holders dated as of October 7, 2011 (the “First Amendment
Agreement”), the Company was required to effect the Reverse Split no later than
October 12, 2011;
 
WHEREAS, pursuant to the terms of the Securities Purchase Agreement, as amended
by that certain Second Amendment Agreement entered into by the Company and the
undersigned Holders dated as of October 12, 2011 (the “Second Amendment
Agreement”), the Company was required to effect the Reverse Split no later than
October 19, 2011;
 
WHEREAS, pursuant to the terms of the Securities Purchase Agreement, as amended
by that certain Third Amendment Agreement entered into by the Company and the
undersigned Holders dated as of October 19, 2011 (the “Third Amendment
Agreement”), the Company was required to effect the Reverse Split no later than
October 24, 2011;
 
WHEREAS, pursuant to the terms of the Securities Purchase Agreement, as amended
by that certain Fourth Amendment Agreement entered into by the Company and the
undersigned Holders dated as of October 24, 2011 (the “Fourth Amendment
Agreement”), the Company was required to effect the Reverse Split no later than
October 31, 2011;
 
WHEREAS, pursuant to the terms of the Securities Purchase Agreement, as amended
by that certain Fifth Amendment Agreement entered into by the Company and the
undersigned Holders dated as of October 31, 2011 (the “Fifth Amendment
Agreement”), the Company was required to effect the Reverse Split no later than
November 7, 2011;
 
WHEREAS, pursuant to the terms of the Securities Purchase Agreement, as amended
by that certain Sixth Amendment Agreement entered into by the Company and the
undersigned Holders dated as of November 7, 2011 (the “Sixth Amendment
Agreement”), the Company was required to effect the Reverse Split no later than
November 14, 2011;
 
 
1

--------------------------------------------------------------------------------

 
 
WHEREAS, pursuant to the terms of the Securities Purchase Agreement, as amended
by that certain Seventh Amendment Agreement entered into by the Company and the
undersigned Holders dated as of November 16, 2011 (the “Seventh Amendment
Agreement”), the Company was required to effect the Reverse Split no later than
November 21, 2011;
 
WHEREAS, pursuant to the terms of the Securities Purchase Agreement, as amended
by that certain Eighth Amendment Agreement entered into by the Company and the
undersigned Holders dated as of November 21, 2011 (the “Eighth Amendment
Agreement”), the Company was required to effect the Reverse Split no later than
November 28, 2011;
 
WHEREAS, pursuant to the terms of the Securities Purchase Agreement, as amended
by that certain Ninth Amendment Agreement entered into by the Company and the
undersigned Holders dated as of November 28, 2011 (the “Ninth Amendment
Agreement”), the Company was required to effect the Reverse Split no later than
December 5, 2011;
 
WHEREAS, the Company and the undersigned Holders agree to further amend certain
provisions of the Securities Purchase Agreement and G Notes in response to
delays in effecting the Reverse Split caused by the regulatory review and
approval process;
 
WHEREAS, the undersigned Holders represent the Requisite Purchasers; and
 
WHEREAS, the undersigned Holders represent the requisite number of Holders
pursuant to Section 5.7 of the G Notes to amend the provisions of the G Notes.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
 
1.           Amendment to the Securities Purchase Agreement.  Section 1.3(b) is
hereby amended and restated to read in its entirety as follows:
 
“(b)           The Company shall effect a reverse stock split of the Company’s
outstanding shares of Common Stock in a ratio of one-hundred to one (100:1) (the
“Reverse Split”).  The Company shall ensure that the Reverse Split is effective
on a date (the “Reverse Split Effective Date”) no later than December 15, 2011.”
 
2.           Amendment to the G Notes.
 
(a)           The first sentence of Section 3.4(a)(ix) of each of the G Notes is
hereby amended and restated to read in its entirety as follows:
 
“(ix)  Adjustment for Second 3-Day VWCP.  If ten percent (10%) of the VWCP for
the three (3) consecutive Trading Day period (the “Second 3-Day VWCP”) ending on
the last Trading Day prior to December 15, 2011 (the “Second Adjustment Date”)
is less than the Conversion Price for the Notes then in effect (as adjusted for
the Reverse Split and any other stock splits, combinations, recapitalizations or
the like), then the Conversion Price shall be reduced to a price equal to ten
percent (10%) of the Second 3-Day VWCP.”
 
 
2

--------------------------------------------------------------------------------

 
 
3.           The Securities Purchase Agreement and the G Notes, except as
amended by the First Amendment Agreement, the Second Amendment Agreement, the
Third Amendment Agreement, the Fourth Amendment Agreement, the Fifth Amendment
Agreement, the Sixth Amendment Agreement, the Seventh Amendment Agreement,
Eighth Amendment Agreement, the Ninth Amendment Agreement and as further amended
hereby, shall otherwise remain in full force and effect.
 
4.           Specific Performance; Consent to Jurisdiction; Venue.
 
(a)            The Company and the Holders acknowledge and agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with its specific terms or were
otherwise breached.  It is accordingly agreed that the parties shall be entitled
to an injunction or injunctions to prevent or cure breaches of the provisions of
this Agreement and to enforce specifically the terms and provisions hereof
without the requirement of posting a bond or providing any other security, this
being in addition to any other remedy to which any of them may be entitled by
law or equity.
 
(b)            The parties agree that venue for any dispute arising under this
Agreement will lie exclusively in the state or federal courts located in New
York County, New York, and the parties irrevocably waive any right to raise
forum non conveniens or any other argument that New York is not the proper
venue.  The parties irrevocably consent to personal jurisdiction in the state
and federal courts of the state of New York.  The Company and each Holder
consent to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof.  Nothing in this Section 4(b)
shall affect or limit any right to serve process in any other manner permitted
by law.  The Company and the Holders hereby agree that the prevailing party in
any suit, action or proceeding arising out of or relating to this Agreement,
shall be entitled to reimbursement for reasonable legal fees from the
non-prevailing party.  The parties hereby waive all rights to a trial by jury.
 
5.           Disclosure.  The Company shall also file with the SEC, a Current
Report on Form 8-K (the “Form 8-K”) describing the material terms of the
transactions contemplated hereby and in the Seventh Amendment Agreement, the
Eighth Amendment Agreement, the Ninth Amendment Agreement and this Agreement on
December 5, 2011, which Form 8-K shall be subject to prior review and comment by
the Purchasers.
 
6.           Entire Agreement; Amendment. The Securities Purchase Agreement, the
G Notes, the First Amendment Agreement, the Second Amendment Agreement, the
Third Amendment Agreement, the Fourth Amendment Agreement, the Fifth Amendment
Agreement, the Sixth Amendment Agreement, the Seventh Amendment Agreement, the
Eighth Amendment Agreement, the Ninth Amendment Agreement and this Agreement
contain the entire understanding and agreement of the parties with respect to
the matters covered hereby and, except as specifically set forth herein, neither
the Company nor any Holder make any representation, warranty, covenant or
undertaking with respect to such matters, and they supersede all prior
understandings and agreements with respect to said subject matter, all of which
are merged herein.  No provision of this Agreement may be waived or amended
other than by a written instrument signed by the Company and the Requisite
Purchasers or threshold number of Holders as provided in the G Notes, as
applicable; provided that if any of the rights under this Agreement of any
Holder are materially diminished or the obligations under this Agreement of any
Holder are materially increased by such waiver or amendment, in each case in a
manner that is not similar in all material respects to the effect on the rights
or obligations of other Holders, then such waiver or amendment shall not be
effective with respect to such adversely affected Holder without the written
consent of such adversely affected Holder.  The Holders acknowledge that any
amendment or waiver effected in accordance with this section shall be binding
upon each Holder (and their permitted assigns) and the Company, including,
without limitation, an amendment or waiver that has an adverse effect on any or
all Holders.  Except as amended herein, the Securities Purchase Agreement and G
Notes shall remain in full force and effect.
 
 
3

--------------------------------------------------------------------------------

 
 
7.           Notices.  Any notice, demand, request, waiver or other
communication required or permitted to be given hereunder shall be in writing
and shall be effective (a) upon hand delivery, by telecopy, facsimile or
electronic transmission to the address(es) or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be:
 
If to the Company or its Subsidiaries:
Genta Incorporated

200 Connell Drive
Berkeley Heights, NJ 07922
Attention: Raymond P. Warrell, Jr., M.D.
Telephone No.: (908) 286-9800
Telecopy No.: (908) 286-3966
Email:Warrell@genta.com


with copies to:
Morgan, Lewis & Bockius LLP

502 Carnegie Center
Princeton, NJ 08540
Attention: Emilio Ragosa
Telephone No.: (609) 919-6633
Telecopy No.: (609) 919-6701
Email: eragosa@morganlewis.com


If to any Holder:
At the address of such Holder as specified in writing by such Holder with copies
to Holder’s counsel, with a copy to:

 
With a copy to:
Ropes & Gray LLP

Three Embarcadero Center
San Francisco, CA 94111
Attention: Ryan Murr
Telephone No.: (415) 315-6395
Telecopy No.: (415) 315-6365
Email: ryan.murr@ropesgray.com


 
4

--------------------------------------------------------------------------------

 
 
Any party hereto may from time to time change its address for notices by giving
written notice of such changed address to the other party hereto.
 
8.           Waivers.  No waiver by a party of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right accruing to
it thereafter.
 
9.           Headings.  The article, section and subsection headings in this
Agreement are for convenience only and shall not constitute a part of this
Agreement for any other purpose and shall not be deemed to limit or affect any
of the provisions hereof.
 
10.            Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and assigns.  The
Holders may assign the rights under this Agreement without the consent of the
Company.
 
11.            No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.
 
12.            Governing Law.  This Agreement shall be governed by and construed
in accordance with the internal laws of the State of New York, without giving
effect to any of the conflicts of law principles which would result in the
application of the substantive law of another jurisdiction.  This Agreement
shall not be interpreted or construed with any presumption against the party
causing this Agreement to be drafted.
 
13.            Counterparts.  This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and shall become effective when counterparts have been signed by each
party and delivered to the other parties hereto, it being understood that all
parties need not sign the same counterpart.
 
14.            Publicity.  The Company agrees that it will not disclose, and
will not include in any public announcement, the names of the Holders without
the consent of the Holders, which consent shall not be unreasonably withheld or
delayed, or unless and until such disclosure is required by law, rule or
applicable regulation, and then only to the extent of such
requirement.  Notwithstanding the foregoing, the Holders consent to being
identified in any filings the Company makes with the SEC to the extent required
by law or the rules and regulations of the SEC.
 
15.            Severability.  The provisions of this Agreement are severable
and, in the event that any court of competent jurisdiction shall determine that
any one or more of the provisions or part of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision or part of a provision of this Agreement and this Agreement
shall be reformed and construed as if such invalid or illegal or unenforceable
provision, or part of such provision, had never been contained herein, so that
such provisions would be valid, legal and enforceable to the maximum extent
possible.
 
 
5

--------------------------------------------------------------------------------

 
 
16.            Further Assurances.  From and after the date of this Agreement,
upon the request of the Holders or the Company, the Company and each Holder
shall execute and deliver such instruments, documents and other writings as may
be reasonably necessary or desirable to confirm and carry out and to effectuate
fully the intent and purposes of this Agreement.
 
 [REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Tenth Amendment Agreement to be
executed as of the date set forth above.
 
 

 
GENTA INCORPORATED
         
 
By:
      Name: Raymond P. Warrell, Jr., M.D.     Title: Chairman and Chief
Executive Officer          


 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have caused this Tenth Amendment Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.
 
Name of Holder: ___________________________________________________
 
Signature of Authorized Signatory of Holder: _____________________________
 
Name of Authorized Signatory: ________________________________________
 
Title of Authorized Signatory: _________________________________________
 
Email Address of Holder: _____________________________________________
 
Fax Number of Holder: _______________________________________________
 


 
 
 
 